DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 104698661A).
	Regarding claim 1, Wang discloses, in at least figures 2A-7 and related text, a display panel (10, page 3 of translation), wherein the display panel (10, page 3 of translation) comprises a base substrate (100, page 3 of translation) and an array layer (300, page 3 of translation) disposed on the base substrate (100, page 3 of translation), and the array layer (300, page 3 of translation) comprises a gate layer (310 (305)/320, page 3 of translation) disposed on the base substrate (100, page 3 of translation); 

wherein a material of the first conductive metal layer (310b, pages 4-5 of translation) comprises at least one of copper, aluminum (pages 4-5 of translation), or silver.
Regarding claim 2, Wang discloses the display panel as claimed in claim 1 as described above.
Wang further discloses, in at least figures 2A-7 and related text, the first molybdenum alloy layer (310c, pages 4-5 of translation) covers the first conductive metal layer (310b, pages 4-5 of translation), and the first molybdenum oxide alloy layer (320, page 5 of translation) covers the first molybdenum alloy layer (310c, pages 4-5 of translation).
Regarding claim 4, Wang discloses the display panel as claimed in claim 1 as described above.
Wang further discloses, in at least figures 2A-7 and related text, a first buffer layer (310a, pages 4-5 of translation) disposed between the first conductive metal layer (310b, pages 4-5 of translation) and the base substrate (100, page 3 of translation), the first buffer layer (310a, pages 4-5 of translation) is disposed on the base substrate (100, page 3 of translation), and the first conductive metal layer (310b, pages 4-5 of translation) is disposed on the first buffer layer (310a, pages 4-5 of translation).

Wang further discloses, in at least figures 2A-7 and related text, a gate insulating layer (330, page 3 of translation) covering the gate layer (310 (305)/320, page 3 of translation); 
an active layer (CH, pages 3 and 6 of translation) disposed on the gate insulating layer (330, page 3 of translation) and a source-drain metal layer (335/350, pages 3 and 6 of translation) electrically connected to the active layer (CH, pages 3 and 6 of translation); 
a passivation layer (360, page 3 of translation) covering the active layer (CH, pages 3 and 6 of translation) and the source-drain metal layer (335/350, pages 3 and 6 of translation); and 
a pixel electrode layer (370, page 3 of translation) disposed on the passivation layer (360, page 3 of translation); 
wherein the source-drain metal layer (335 (for example, MoTa/Al/MoNb)/350, pages 3 and 6 of translation) comprises a second buffer layer (MoTa, page 6 of translation) disposed on the passivation layer (360, page 3 of translation), a second conductive metal layer (Al, page 6 of translation) disposed on the second buffer layer (MoTa, page 6 of translation), and a second molybdenum alloy layer (MoNb, page 6 of translation) and a second molybdenum oxide alloy layer (350, pages 3 and 6 of translation) sequentially stacked on the second conductive metal layer (Al, page 6 of translation).
Regarding claim 6, Wang discloses the display panel as claimed in claim 5 as described above.
Wang further discloses, in at least figures 2A-7 and related text, the pixel electrode layer (370, page 3 of translation) is in contact with the second molybdenum alloy layer (MoNb, page 
Regarding claim 7, Wang discloses the display panel as claimed in claim 5 as described above.
Wang further discloses, in at least figures 2A-7 and related text, a material of the first molybdenum alloy layer (for example, MoNband the second molybdenum alloy layer (for example, MoNb, page 4 of translation) comprises at least one of titanium, nickel, tantalum (pages 4 and 6 of translation), tungsten, or niobium (pages 4 and 6 of translation).
Regarding claim 8, Wang discloses, in at least figures 2A-7 and related text, a display panel (10, page 3 of translation), wherein the display panel (10, page 3 of translation) comprises a base substrate (100, page 3 of translation) and an array layer (300, page 3 of translation) disposed on the base substrate (100, page 3 of translation), and the array layer (300, page 3 of translation) comprises a gate layer (310 (305)/320, page 3 of translation) disposed on the base substrate (100, page 3 of translation); 
wherein the gate layer (310 (305)/320, page 3 of translation) comprises a first conductive metal layer (310b, pages 4-5 of translation), and a first molybdenum alloy layer (310c, pages 4-5 of translation) and a first molybdenum oxide alloy layer (320, page 5 of translation) sequentially stacked on the first conductive metal layer (310b, pages 4-5 of translation). 
Regarding claim 9, Wang discloses the display panel as claimed in claim 8 as described above.

Regarding claim 11, Wang discloses the display panel as claimed in claim 8 as described above.
Wang further discloses, in at least figures 2A-7 and related text, a first buffer layer (310a, pages 4-5 of translation) disposed between the first conductive metal layer (310b, pages 4-5 of translation) and the base substrate (100, page 3 of translation), the first buffer layer (310a, pages 4-5 of translation) is disposed on the base substrate (100, page 3 of translation), and the first conductive metal layer (310b, pages 4-5 of translation) is disposed on the first buffer layer (310a, pages 4-5 of translation).
Regarding claim 12, Wang discloses the display panel as claimed in claim 8 as described above.
Wang further discloses, in at least figures 2A-7 and related text, a gate insulating layer (330, page 3 of translation) covering the gate layer (310 (305)/320, page 3 of translation); 
an active layer (CH, pages 3 and 6 of translation) disposed on the gate insulating layer (330, page 3 of translation) and a source-drain metal layer (335/350, pages 3 and 6 of translation) electrically connected to the active layer (CH, pages 3 and 6 of translation); 
a passivation layer (360, page 3 of translation) covering the active layer (CH, pages 3 and 6 of translation) and the source-drain metal layer (335/350, pages 3 and 6 of translation); and 

wherein the source-drain metal layer (335 (for example, MoTa/Al/MoNb)/350, pages 3 and 6 of translation) comprises a second buffer layer (MoTa, page 6 of translation) disposed on the passivation layer (360, page 3 of translation), a second conductive metal layer (Al, page 6 of translation) disposed on the second buffer layer (MoTa, page 6 of translation), and a second molybdenum alloy layer (MoNb, page 6 of translation) and a second molybdenum oxide alloy layer (350, pages 3 and 6 of translation) sequentially stacked on the second conductive metal layer (Al, page 6 of translation).
Regarding claim 13, Wang discloses the display panel as claimed in claim 12 as described above.
Wang further discloses, in at least figures 2A-7 and related text, the pixel electrode layer (370, page 3 of translation) is in contact with the second molybdenum alloy layer (MoNb, page 6 of translation) through a through-hole penetrating the passivation layer (360, page 3 of translation) and the second molybdenum oxide alloy layer (350, pages 3 and 6 of translation).
Regarding claim 14, Wang discloses the display panel as claimed in claim 12 as described above.
Wang further discloses, in at least figures 2A-7 and related text, a material of the first molybdenum alloy layer (for example, MoNband the second molybdenum alloy layer (for example, MoNb, page 4 of translation) comprises at least one of titanium, nickel, tantalum (pages 4 and 6 of translation), tungsten, or niobium (pages 4 and 6 of translation).

S10: forming an array layer (300, page 3 of translation) on a base substrate (100, page 3 of translation); 
wherein the step S10 comprises: 
S11: forming a first conductive metal layer (310b, pages 4-5 of translation) on the base substrate (100, page 3 of translation); and 
S12: forming a first molybdenum alloy layer (310c, pages 4-5 of translation) and a first molybdenum oxide alloy layer (320, page 5 of translation) sequentially stacked on the first conductive metal layer (310b, pages 4-5 of translation).
Regarding claim 17, Wang discloses the method of manufacturing the display panel as claimed in claim 15 as described above.
Wang further discloses, in at least figures 2A-7 and related text, S13: forming a first buffer layer (310a, pages 4-5 of translation) on the base substrate (100, page 3 of translation); 
wherein the first conductive metal layer (310b, pages 4-5 of translation) is formed on the first buffer layer (310a, pages 4-5 of translation).
Regarding claim 18, Wang discloses the method of manufacturing the display panel as claimed in claim 15 as described above.
Wang further discloses, in at least figures 2A-7 and related text, S14: forming a gate insulating layer (330, page 3 of translation) on the base substrate (100, page 3 of translation) covering the first conductive metal layer (310b, pages 4-5 of translation), the first molybdenum 
S15: forming an active layer (CH, pages 3 and 6 of translation) on the gate insulating layer (330, page 3 of translation); 
S16: forming a source-drain metal layer (335/350, pages 3 and 6 of translation) electrically connected to the active layer (CH, pages 3 and 6 of translation) on the gate insulating layer (330, page 3 of translation); 
S17: forming a passivation layer (360, page 3 of translation) covering the active layer (CH, pages 3 and 6 of translation) and the source-drain metal layer (335/350, pages 3 and 6 of translation); and 
S18: forming a pixel electrode layer (370, page 3 of translation) on the passivation layer (360, page 3 of translation); wherein the source-drain metal layer (335 (for example, MoTa/Al/MoNb)/350, pages 3 and 6 of translation) comprises a second buffer layer (MoTa, page 6 of translation) disposed on the passivation layer (360, page 3 of translation), a second conductive metal layer (Al, page 6 of translation) disposed on the second buffer layer (MoTa, page 6 of translation), and a second molybdenum alloy layer (MoNb, page 6 of translation) and a second molybdenum oxide alloy layer (350, pages 3 and 6 of translation) sequentially stacked on the second conductive metal layer (Al, page 6 of translation).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8-9 and 10 that recite “a thickness of the first molybdenum oxide alloy layer is less than or equal to a thickness of the first molybdenum alloy layer” in combination with other elements of the base claims 8-9 and 10.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 16 that recite “performing oxidation treatment on a surface of the first molybdenum alloy film layer to form the first molybdenum oxide alloy layer with a predetermined thickness” in combination with other elements of the base claims 15 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811